Citation Nr: 0802814	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-39 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for an internal derangement 
of the left shoulder from April 2, 2003?

2.  What evaluation is warranted for chondromalacia of the 
left knee from April 2, 2003?



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from January to April 
1990, in February 1993, and from July 2002 to April 2003.  He 
also served in the National Guard.  His last tour of duty 
included service in Afghanistan.

These matters come before the Board of Veterans' Appeals from 
a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

As the veteran perfected an appeal to the initial ratings 
assigned following the grants of service connection, the 
Board has characterized these issues in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As part of his May 2005 notice of disagreement the veteran 
informed VA that he had been to a VA hospital several times 
for appointments regarding his left shoulder.  He also 
complained of continuing problems concerning his left knee.  
Review of the claims file shows that while several medical 
records from the Boston, Massachusetts VA medical facility 
are of record, the most recent records date from October 
2004, more than three years ago.  Hence, there appear to be 
pertinent medical records that have yet to be associated with 
the evidentiary record.  Additional development is therefore 
required.  38 U.S.C.A. § 5103 (West 2002).

Also, as part of his substantive appeal (see VA Form 9), 
received by VA in November 2005, the veteran, in essence, 
reported that his service-connected left shoulder and left 
knee disorders had worsened.  When a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  The veteran was last afforded a VA orthopedic 
examination in March 2004.  Hence, the veteran should be 
scheduled for a new examination.

Finally, the veteran's left shoulder is currently rated 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code (Code) 5304 
(2007).  Because it is doubtful that a rating in excess of 10 
percent may be awarded the veteran under this regulation in 
light of the provisions of 38 C.F.R. § 4.56 (2007), on remand 
the RO must consider whether an increased rating may be more 
appropriately awarded pursuant to 38 C.F.R. § 4.71a, Code 
5201 (2007).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take the necessary 
steps to obtain all pertinent records 
from the VA Medical Center located in 
Boston, Massachusetts dated from October 
2004.  If, after making reasonable 
efforts, the RO cannot locate these 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain these government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

2.  After undertaking the above 
development to the extent possible, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his left shoulder 
and left knee disorders, in accordance 
with the latest pertinent AMIE work 
sheets.  The claims folders with a copy 
of this remand are to be made available 
to the examiner prior to the examination.  
All indicated tests and studies must be 
accomplished.  

The report must address the range of left 
shoulder and left knee motion with 
notations as to the point in any arc of 
motion at which the veteran experiences 
pain.  The physician must identify and 
completely describe any other current 
symptomatology, including any functional 
loss due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare- ups.  If so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups should be 
described.  The physician must describe 
the nature and extent of any left knee 
instability. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
must be taken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

6.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is to make 
determinations based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  The RO must consider whether 
"staged" ratings are appropriate in 
light of Fenderson.  If either (or both) 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

